            Case 2:20-cv-00224-GMN-BNW Document 43
                                                42 Filed 04/16/21
                                                         04/13/21 Page 1 of 7
                                                                            8




     NOVARA TESIJA & CATENACCI, PLLC
 1   NATHAN R. RING, Nevada State Bar No. 12078
 2   3960 Howard Hughes Parkway, Suite 500
     Las Vegas, Nevada 89169
 3   Phone: (702) 301-0081
     Email: nrr@ntclaw.com
 4   Counsel for Plaintiffs
 5

 6                                   UNITED STATES DISTRICT COURT

 7                                          DISTRICT OF NEVADA

 8    TRUSTEES OF THE BRICKLAYERS &
      ALLIED CRAFTWORKERS LOCAL 13
 9    DEFINED CONTRIBUTION PENSION                        CASE NO: 2:20-cv-00224-GMN-BNW
      TRUST FOR SOUTHERN NEVADA;
10    TRUSTEES OF THE BRICKLAYERS &
      ALLIED CRAFTWORKERS LOCAL 13
11    HEALTH BENEFITS FUND; TRUSTEES
      OF THE BRICKLAYERS & ALLIED                         STIPULATION TO EXTEND
12    CRAFTWORKERS LOCAL 13 VACATION                      DISCOVERY DEADLINES
      FUND; BRICKLAYERS & ALLIED
13    CRAFTWORKERS LOCAL 13 NEVADA;
      TRUSTEES OF THE BRICKLAYERS &                       [THIRD REQUEST]
14    TROWEL TRADES INTERNATIONAL
      PENSION FUND; TRUSTEES OF THE
15    BRICKLAYERS & TROWEL TRADES
      INTERNATIONAL HEALTH FUND; and
16    TRUSTEES OF THE INTERNATIONAL
      MASONRY INSTITUTE,
17
                             Plaintiffs,
18
      vs.
19
      PEGASUS MARBLE, INC., a Nevada
20    corporation; CYGNUS, LLC, a Nevada
      limited liability company; and GAGIK
21    ZARGARYAN, an individual,

22                           Defendants.

23
             Pursuant to LR 6-1 and LR 26-4, the parties, by and through their respective counsel of record,
24
     hereby stipulate and request that this Court extend the discovery cutoff deadline in the above-captioned
25
     case for a period of ninety (91) days), (the 90th day falls on a Sunday), up to and including, The current
26
     discovery cutoff date of Monday, May 17, 2021 proceeds the dispositive motion deadline date by . In
27

28
                                                          1
           Case 2:20-cv-00224-GMN-BNW Document 43
                                               42 Filed 04/16/21
                                                        04/13/21 Page 2 of 7
                                                                           8




 1   addition, the parties request that the dispositive motions and pretrial order deadlines be extended in

 2   accordance with the discovery extension as outlined herein.

 3
            In support of this Stipulation and Request, the parties state as follows:
 4
     A. DISCOVERY COMPLETED TO DATE
 5
        1. Plaintiffs served the following:
 6
            a. Written Discovery
 7

 8                  I.      Requests for Admissions, Requests for Production and Interrogatories upon
                            Pegasus Marble, Inc.;
 9
                    II.     Requests for Admissions, Requests for Production and Interrogatories upon
10                          Cygnus LLC;
11
                    III.    Requests for Admissions, Requests for Production and Interrogatories upon Gagik
12                          Zargaryan;

13                  IV.     Third party subpoena upon Bank of America;
14                  V.      Third party subpoena upon The Nevada Contractors Board;
15
                    VI.     Third party subpoena upon The Nevada Secretary of State.
16
                    VII.    Third party subpoena upon Interserv (a general contractor of Cygnus)
17
                    VIII.   Third party subpoena upon Discovery Builders (a general contractor of Cygnus)
18

19                  IX.     Plaintiffs Second Set of Requests for Production of Documents on Cygnus

20                  X.      Plaintiffs Second Set of Requests for Production of Documents on Zargaryan
21                  XI.     Plaintiffs Second Set of Requests for Production of Documents on Pegasus
22
            Defendants provided responses to the Plaintiffs’ Interrogatories, Requests for Admissions and
23
     both sets of Requests for Production. All five of the third party subpoenas have been responded to by
24
     those third parties. Plaintiffs believed Defendants’ responses to certain Requests for Production and
25
     Interrogatories were unsatisfactory and missing relevant responses and information. This led to a
26
     discovery dispute between the parties that caused their counsel to meet and confer via phone on several
27

28
                                                          2
           Case 2:20-cv-00224-GMN-BNW Document 43
                                               42 Filed 04/16/21
                                                        04/13/21 Page 3 of 7
                                                                           8




 1   occasions and also to discuss via email and letter. The parties and their respective counsel now believe

 2   this dispute is resolved and this will be discussed in more detail below in this document.

 3
            b. Other Discovery
 4
                    I.      Notice of Deposition upon Gagik Zargaryan
 5
                    II.     Notice of Deposition of Ani Zargaryan
 6
                    III.    Notice of Deposition of Knarik Zargaryan
 7

 8                  IV.     Notice of Deposition of David Castanda

 9                  V.      Notice of Deposition of Eduardo Borromo
10                  VI.     Notice of Deposition of Carlos Torres Santiago
11
                    VII.    Notice of Deposition of Nelson Bonilla Ferman
12

13          The first three of these depositions are scheduled for April 28th to 30th. Mr. Castanda could not be

14   located to serve the notice of deposition. Mr. Borromo was served but the deposition has been delayed

15   as a result of the discovery dispute mentioned above. Mr. Santiago and Ferman produced information in

16   lieu of depositions.

17      2. Defendants served the following upon the Plaintiffs:
18
            a. Written Discovery
19
            I.      Requests for Admissions, Requests for Production and Interrogatories upon the Plaintiff
20                  Trust Funds;

21          II.     Requests for Admissions, Requests for Production and Interrogatories upon Local 13.
22
            Plaintiffs responded to the written discovery served by the Defendants.
23
            b. Other Discovery
24
            I.      Notice of Deposition of Rich Crawford
25

26          Pursuant to a scheduling conflict and to a potential agreement on a related issue, this deposition
27   has been postponed. If necessary, it will be reset.
28
                                                           3
           Case 2:20-cv-00224-GMN-BNW Document 43
                                               42 Filed 04/16/21
                                                        04/13/21 Page 4 of 7
                                                                           8




     B.     A SPECIFIC DESCRIPTION OF THE DISCOVERY THAT REMAINS TO BE
 1
            COMPLETED.
 2
            In addition to the discovery noted above that has not yet been completed (in particular the yet to
 3
     occur depositions), the parties have additional discovery they must complete. This includes the
 4
     Defendants production of certain documents that were the center of their discovery dispute. Those
 5
     documents are necessary to allow the Plaintiffs’ auditor to review records of the company and
 6
     potentially produce an audit claim against the Plaintiffs for purposes of determining damages in this
 7
     matter. This case cannot be completed without the completion of that audit and the auditor cannot
 8
     complete the audit without the records which were previously in dispute between the parties.
 9
            Defendants may find it necessary to take depositions of some or all of the multiple Trust Funds
10
     in the case. They may also wish to depose the Plaintiffs’ auditor following completion of the audit.
11
     Defendants may also wish to take depositions of nonparties who were involved in negotiating and
12
     alleged modifications to the Master Labor Agreement.
13

14   C.     THE REASONS WHY THE REMAINING DISCOVERY WAS NOT COMPLETED
            WITHIN THE TIME LIMIT OF THE EXISTING DISCOVERY DEADLINE.
15

16          A previous stipulation between the parties explained circumstances prior to January 11, 2021 that
17   caused discovery to be delayed to that point. This stipulation will not rehash those reasons but will only
18   address what has occurred since that date to cause delays in completion of discovery.
19          Like most pending court cases, the discovery remaining to be completed between the Plaintiffs
20   and the Defendants in this matter has been delayed because of the COVID-19 pandemic. The
21   depositions of a number of the witnesses will be time-consuming and document intensive, which is
22   much easier to do in person. Until recently, it was very difficult to have any person agree to appear in
23   person for these matters. This is now changing as vaccination expands into all age groups. The parties
24   fully expect the depositions that must occur in person to actually occur in person.
25          In March, the Plaintiffs changed their counsel in this matter from the Urban Law Firm to Novara
26   Tesija & Catenacci, PLLC. This has required attorneys to get up to speed on the file. While attorney
27   Nathan R. Ring, who is with Novara Tesija & Catenacci, PLLC, was previously with The Urban Law
28
                                                          4
           Case 2:20-cv-00224-GMN-BNW Document 43
                                               42 Filed 04/16/21
                                                        04/13/21 Page 5 of 7
                                                                           8




 1   Firm and has some knowledge of the matter, he had not been involved in the litigation for several

 2   months until the change of counsel occurred. There was a small delay in catching up on the status of

 3   discovery and litigation upon change of counsel.

 4             The biggest reason discovery has not been completed involves a dispute over production of

 5   documents that are responsive to the requests served by the Plaintiffs upon the Defendants. When

 6   Novara Tesija & Catenacci, PLLC took over as counsel, this discovery dispute was pending and the

 7   parties were at an impasse on resolution. It was initially expected that this dispute may lead to motion

 8   practice on the issues involved.

 9             It took several phone calls, letters and emails to reach a potential resolution between counsel that

10   will resolve all issues for Plaintiffs and Defendants on the production at issue. The parties have agreed to

11   a protective order that they expect to file with the Court soon. This protective order will provide

12   production of the necessary documents from performing an audit within 30 days. This protective order is

13   currently being reviewed by in-house counsel for the Plaintiffs’ auditor. Upon that review and approval,

14   the parties expect to file the protective order document and proceed with document production and

15   auditor review. The auditor will need approximately sixty days to review the records and produce a

16   report.

17
     D.        PROPOSED NEW DISCOVERY SCHEDULE.
18
               Based upon the above information, the parties propose the following revised discovery deadlines
19
     in this matter:
20

21   Discovery Cut-Off

22
               The current discovery cut-off deadline is May 17, 2021. The parties propose this be moved to
23
     August 6, 2021. The parties request this date because it is thirty (30) days before the currently set
24
     deadline for dispositive motions in the case. In most scheduling orders, the discovery cutoff date is thirty
25
     days prior to the dispositive motion deadline. Moving this deadline to August 6, 2021 will not delay this
26
     case’s resolution from the Court’s docket because the parties are not requesting any movement of the
27
     dispositive motion or pretrial order deadline.
28
                                                            5
           Case 2:20-cv-00224-GMN-BNW Document 43
                                               42 Filed 04/16/21
                                                        04/13/21 Page 6 of 7
                                                                           8




     Expert Disclosures
 1

 2          All prospective expert witnesses are currently required to be disclosed on or before June 10,
 3   2021. All prospective rebuttal expert witnesses are currently required to be disclosed on or before July
 4   12, 2021. The parties propose a fifteen (15) day extension on each of these deadlines. Thus, the deadline
 5   for expert disclosure would be June 25, 2021 and the rebuttal expert disclosure deadline would be June
 6   27, 2021.
 7
     Dispositive Motions
 8

 9          The parties’ current deadline for filing dispositive motions in this case September 6, 2021. The

10   parties do not propose any change in this date.

11   Joint Pretrial Order
12
            The current Joint Pretrial Order deadline in this case is October 11, 2021. The parties do not
13
     propose a new Joint Pretrial Order deadline in this matter. In the event dispositive motions are pending
14
     before the Court on that date, the date for filing the Joint Pretrial Order shall be suspended until thirty
15
     days after the date of the Court’s decision on the last dispositive motion.
16
            The parties make this request to extend deadlines in good faith and not for the purposes of undue
17
     delay of these proceedings. The parties are requesting only the amount of additional time they deem
18
     necessary for completion of discovery in this matter. In fact, the extension of the stated deadlines above
19
     are unlikely to affect in anyway the final resolution of the case from this Court’s docket because the
20
     dispositive motion and pretrial order deadlines are not being moved from their current setting.
21

22   IT IS SO STIPULATED.

23   DATED this 13th day of April 2021
24   LAW OFFICE OF DANIEL MARKS
25
     /s/ Adam Levine
26   ADAM LEVINE, ESQ.
     Nevada State Bar No. 004673
27   alevine@danielmarks.net
     610 South Ninth Street
28
                                                           6
          Case 2:20-cv-00224-GMN-BNW Document 43
                                              42 Filed 04/16/21
                                                       04/13/21 Page 7 of 7
                                                                          8




     Las Vegas, Nevada 89101
 1   Attorneys for Defendants
 2
     DATED this 13th day of April 2021
 3
     NOVARA TESIJA & CATENACCI, PLLC
 4
     /s/Nathan R. Ring, Esq.
 5
     NATHAN R. RING, ESQ.
 6   Nevada State Bar No. 12078
     nring@ntclaw.com
 7   3960 Howard Hughes Parkway, Suite 500
     Las Vegas, Nevada 89169
 8   Attorneys for Plaintiffs
 9

10

11                                           ORDER

12   IT IS SO ORDERED.

13
            April 15, 2021
14
     DATED:____________________                _________________________________________
                                               UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               7
